Citation Nr: 1341006	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-08 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.  He was in receipt of the Vietnam Service Medal; there are no medals or commendations for combat service.   
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana which denied service connection for bilateral hearing loss.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  A videoconference hearing was scheduled in September, 2012.  However, in a statement dated in September, 2012, the Veteran, through his representative, cancelled his hearing request.  As such, the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

Lastly, the Veteran submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2013).


FINDING OF FACT

A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, letters dated December 2009 and February 2010 notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records and VA medical records are in the claims file.  Private treatment records identified by him have also been associated with the file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.

Here, the RO provided the Veteran with an appropriate examination in December 2011.  The VA examination is adequate for deciding this claim.  Specifically, the examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination report, and the Veteran has not challenged its adequacy or thoroughness, or the competency of the examiner.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-1291.  Accordingly, VA's duty to provide a VA examination is satisfied.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.  

II. Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed with a sensorineural hearing loss, an organic disease of the nervous system which is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply, and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  The Court in Hensley v. Brown, 5 Vet. App. 155 (1993) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.
However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).
In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated: 
The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . . 
So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 
The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.
A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records (STRs), but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 
However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history). 
A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 
Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).
In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows
(1) The testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.
III. Facts

The Veteran contends that his bilateral hearing loss was incurred in Vietnam where he was exposed to combat noises while in combat areas.  Specifically, the Veteran claims that he was never given any ear protection to muffle loud noises while he was in Vietnam.  The evidence reflects that the Veteran was in the Republic of Viet Nam during active service; he does not contend and the evidence does not reflect that he was involved in combat and the provisions of 38 U.S.C.A. § 1154(b) are not applicable.   
Relevant medical evidence consists of the Veteran's STRs, private audiograms and evaluations, an October 2010 VA opinion, and a December 2011 VA examination.
Turning to the STRs, a January 1965 audiogram revealed the following puretone thresholds, in decibels (with ISO units after conversion in parentheses):



HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
/
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
/
0 (5)

The remainder of the Veteran's STRs is clear for any complaints of, or treatment for hearing problems.  At a January 1967 separation examination, clinical evaluation of the ears was normal.  The audiometric evaluation revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
10 (20)
-5 (5)
/
-5 (0)
LEFT
-10 (5)
-10 (0)
0 (10)
/
0 (5)

These test results do not reflect a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385 (2012).  
Post service, the Veteran did not seek treatment for hearing problems until June 1998.  Private treatment notes from June 1998 indicate that the Veteran had been having hearing problems for a year.  The Veteran stated that he blew up a shotgun 20 years prior and has had intermittent tinnitus since then.  The Veteran also stated that he had noise exposure in the army and no civilian or occupational noise exposure since service.  The examiner diagnosed mild sensorineural hearing loss in high frequencies and recommended another audiology examination in a year.  
A February 1999 audiogram revealed the following puretone thresholds, in decibels:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
45
LEFT
10
15
15
40
30

The examiner noted a decrease in hearing acuity at the 4000Hz level in the right ear since June 1998.  At an April 2000 audiogram, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
45
LEFT
10
15
15
40
30

The Veteran received a private audiological evaluation in August 2005.  The Veteran reported decreased hearing sensitivity bilaterally since at least 2001.  The Veteran also reported a history of noise exposure from previous military service, as well as from a pastime of hunting for approximately 5 years.  Audiologic testing revealed a moderate to moderately severe sensorineural hearing loss in the right ear, and a moderate to severe sloping sensorineural hearing loss in the left ear.  Speech discrimination ability was excellent in the right ear, and good in the left ear.  The examiner opined that the Veteran's hearing loss may be possibly related to the patient's history of exposure to noise while in the military as well as from hunting experiences.
During an October 2009 private medical evaluation, the Veteran stated that his hearing loss has gotten definitely worse as his wife has to speak up when she talks with him.  The examiner noted that the Veteran's hearing seems to be grossly diminished in both ears both air and bone transmission.  He opined that hearing loss may be related to his noise exposure during the war. 
A VA examiner reviewed the Veteran's medical history and provided an opinion in October 2010.  The examiner reviewed the claims file and noted that the enlistment and separation audiograms were normal, with an apparent improvement at separation.  The examiner also reviewed medical records from 1998 that indicate the Veteran was exposed to loud noise when a shotgun blew up in about 1978.  The examiner reviewed prior private audiograms, and noted that a 1999 audiogram showed a bilateral mild to moderate high frequency hearing loss, and a 2000 audiogram shows some additional loss in the high frequencies that is of a sloping nature and is not suggestive of noise induced hearing loss.
The examiner opined that the Veteran's hearing loss did not have its onset during service and is not the result of noise exposure while serving in the military.  The examiner reasoned that bilateral hearing acuity remained the same during service, that the pattern of hearing loss first documented in 1999 is not typical of noise induced hearing loss.  
The Veteran was provided with a VA audiometric examination in December 2011.  The examiner reviewed the Veteran's claim file.  Speech recognition scores were 84% for the right ear, and 96% for the left ear.  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
55
65
LEFT
25
20
35
55
70

The examiner diagnosed the Veteran with sensorineural hearing loss in the both ears.  The examiner opined that the Veteran's hearing loss was less likely as not related to in-service noise exposure.  The examiner based his opinion on the rationale that the Veteran's hearing was normal by separation.

IV. Analysis

In this case, the record includes competing medical opinions as to whether the Veteran's current bilateral sensorineural hearing loss result from his in-service noise exposure.  In order to evaluate the relative probative value of these opinions, the Board must first evaluate the factual basis underlying these opinions.
The Board finds the Veteran to be competent to report what he has observed or experienced regarding his hearing.  38 C.F.R. § 3.159(a)(2).  Therefore the Board concedes that the Veteran was exposed to loud noises while in Vietnam.  In addition, the clinicians are competent to evaluate the Veteran's hearing and offer an opinion in conjunction with their evaluation. 
To the extent the Veteran is claiming that a hearing loss for VA compensation purposes was present in service, he is not competent.  He is not shown to have the expertise to determine the etiology of audiologic disease and even trained medical personnel require audiometric testing to determine whether a hearing loss (as opposed to difficulty hearing) is present for VA compensation purposes.  Id.
The Veteran is competent to indicate that he has had hearing difficulty since service.  However, he has provided inconsistent accounts as to the onset of hearing loss.  In June 1998, the Veteran reported blowing up a shotgun 20 years prior, or about 10 years after service.  Hearing difficulty reportedly began about 1 year prior to the June 1998 entry.  At an August 2005 audiology examination, the Veteran reported decreased hearing sensitivity bilaterally since 2001, and a pastime of hunting for 5 years (which was attributed as a possible cause of his current hearing loss by the August 2005 private medical examiner).  Since applying for compensation, the Veteran has claimed hearing difficulty since service, but this claim is not credible as it is inconsistent with earlier reports of a post service onset of hearing problems.  
In this context, additional probative evidence concerning the onset of hearing loss includes the Veteran's audiometric findings in service which, in general, showed normal hearing in all measured frequencies.  See generally Hensley  v. Brown, 5 Vet. App. 155 (1993), citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (citing Stephen A. Schroeder et al. eds., 1988 for the proposition that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss).  The objective audiometric findings in service tend to weigh against the Veteran's recollections and perceptions of demonstrating hearing loss in service.
Based upon the foregoing, the Board finds that the Veterans' hearing loss first manifested many years after service discharge.  Because it did not manifest within one year from separation from service, the Board finds that presumptive service connection for sensorineural hearing loss is not warranted in this particular case.  See 38 C.F.R. §§ 3.307, 3.309(a).  For the same reasons, the combat presumption under 38 U.S.C.A. § 1154 does not apply. 
The most persuasive medical opinion in this case consists of the October 2010 VA opinion, in which the examiner opined that the Veteran's hearing loss did not have its onset in service nor was a result of service.  First, the examiner reviewed the claims folder, and noted that the enlistment and separation audiological examinations were normal.  The examiner also noted the shotgun incident in 1978, and the Veteran's statement regarding the onset of hearing loss from that event.  The examiner reviewed prior audiological examinations and noted that the 2000 audiogram is not suggestive of noise induced hearing loss.  The October 2010 VA opinion is further buttressed by the December 2011 VA examination, in which the examiner (who examined the Veteran in addition to reviewing the claims file) concluded that the Veteran's current hearing loss was not as likely as not caused by or a result of an event in military service.  The examiner also reasoned that hearing upon separation was normal.
On the other hand, the Board finds that the August 2005 and October 2009 private audiologist opinions hold significantly less probative value.  The examiners did not mention that hearing was normal upon separation or the conflicting history of hearing loss onset about a year prior to the June 1998 treatment or in 2001.  The history of the gunshot exploding and causing tinnitus in the late 1970s was also not mentioned.  The examiners suggested that the Veteran's hearing loss "may be related" to service, but no rationale was provided.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  Further, the August 2005 examiner also concluded that the Veteran's hearing loss may be related to his more recent pastime of hunting.  For these reasons, the Board finds that the VA examiner's opinion holds substantially greater probative weight than the private examiners' opinions.
In sum, the Board finds that the preponderance of the evidence establishes that the Veteran's bilateral hearing loss disability first manifested many years after service, and is not causally related to active service.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  Thus, the claims must be denied.


ORDER

Service connection for bilateral hearing loss is denied



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


